Citation Nr: 0843373	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from January 1948 to June 1966.  He died in April 
1993 and the appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In a July 2000 decision, the Board denied the appellant's 
claim.  In October 2000, the Board vacated its July 2000 
decision.  In March 2001, the Board obtained two Veterans 
Health Administration (VHA) medical opinions regarding the 
appellant's claim for service connection for the cause of the 
veteran's death.  In a May 2001 decision, the Board again 
denied the appellant's claim.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2001, the Court 
vacated the Board's May 2001 decision and remanded the case 
to the Board.  In a June 2002 decision, the Board again 
denied the appellant's claim.

The appellant appealed the Board's June 2002 decision to the 
Court.  A February 2003 Court Order granted a joint motion 
requesting that the June 2002 Board decision be vacated and, 
again, remanded the appellant's case to the Board.  In 
October 2003 and October 2005, the Board remanded the case 
for further evidentiary development.  

In June 2007, the Board denied the appellant's claim but, in 
light of a May 2007 motion, that decision was vacated.  In 
December 2007, the Board remanded the appellant's claim for 
further evidentiary development.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected conditions.

2.  The veteran died in April 1993 from complications of 
resection for colon cancer; the colon cancer (the underlying 
cause of his death) began many years after service and was 
not caused by any incident of service.

3.  Cirrhosis of the liver was a contributory cause of the 
veteran's death; liver cirrhosis began many years after 
service and was not caused by any injury or disease in 
service including malaria.

4.  The preponderance of the objective medical evidence of 
record is against finding that any in-service weight gain 
caused or contributed substantially or materially to cause 
the veteran's death; is also against finding that diabetes 
mellitus was incurred during military service, to include due 
to any in-service weight gain; nor was diabetes mellitus 
compensably disabling within the first year following the 
veteran's separation from active duty

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1310 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in December 2003 and February 2006 of 
the information and evidence needed to substantive and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO provided notice how an 
effective date is determined in November 2006 and March 2007.

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
Service and post- service medical records are available, and 
there is no known and available pertinent evidence which is 
not currently part of the claims file.  In 2001, the Board 
requested and received VHA opinions.  In the October 2005 
remand, a three-physician panel was directed to comment on 
the February and March 2004 opinion letters, respectively, of 
Drs. Irfan-Ul Huq and Craig N. Bash.  On the December 2007 
remand, that panel was directed to comment on additional 
evidence submitted in 2007 by Dr. Bash and Harrison Butler, 
M.D.  There is a presumption of regularity that the Board's 
remand instructions were followed.  Even though the October 
2006, and July and September 2008 consensus opinion reports 
authored by one of the physicians states that he read the 
letters of Drs. Ul Huq, Bash, and Butler, there is no 
evidence that the other physicians did not review those 
letters as well.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of her claim.

There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Factual Background

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In a written statement 
received in June 2000, she said that the veteran experienced 
high fevers during their married life and there were many 
documents indicating he had malaria and jaundice in service 
that caused his liver deterioration and subsequent death.  In 
a January 2004 written statement, she argued that the malaria 
the veteran suffered during service destroyed his liver over 
time that, evidently, led to the conditions that caused his 
death.  Alternatively, she appears to argue that the 
veteran's in-service weight gain led to diabetes mellitus in 
service that caused or contributed to his liver deterioration 
and ultimate demise.

The record reflects that the veteran died in April 1993 at 
the age of 68.  The certificate of death lists the immediate 
cause of his death as multi- system organ failure (of about 
three days duration), due to or as a consequence of sepsis 
(of about two weeks duration), due to or as a consequence of 
an anastomotic leak (of about two weeks duration), due to or 
as a consequence of resection for colon cancer (of months 
duration).  The last listed condition (resection for colon 
cancer) was noted to be the underlying cause of death.  An 
autopsy was performed.  At the time of his death, the veteran 
had no service-connected disabilities.

Service medical records reflect that, when examined for 
induction into service, in March 1943, the veteran who was 18 
years old (born September 1924), was reported to be 67 inches 
tall and weighed 217 pounds.  He was noted to have a heavy 
frame that was listed as a defect and was 77 pounds over 
standard weight for his height.  

Service medical records show that the veteran complained of 
chills in February 1948, and a smear for parasites was 
negative.  A blood smear for possible malaria was taken in 
July 1949 and, in September 1949, he underwent medical 
observation for possible recurrent malaria.  The veteran gave 
a history of malaria in 1945 with three attacks since that 
time.  Physical findings were normal, and a blood smear for 
malaria was negative.  

On periodic examination in January 1951, the veteran was 69 1/2 
inches tall and weighed 245 pounds.  No pertinent 
abnormalities were noted.  According to another January 1951 
medical record, the veteran weighed 262 pounds and on routine 
physical examination he was noted to have glycosuria; a 
repeat test for sugar was negative, and a weight reduction 
diet was recommended.  In July 1952, the veteran reported 
chills and was medically observed for possible recurrent 
malaria.  A malaria blood smear was negative.

A September 1952 medical consultation request shows that the 
veteran gave a history of malaria during his tour of duty in 
New Guinea.  He related that, since that time, he had 
episodes of chills followed by mild rigors and loss of 
consciousness. Just prior to his current visit, he reportedly 
had sudden onset of dizziness, followed by chills and syncope 
but, when seen in the clinic, there were no abnormal 
pathological findings, including no evidence of hepatomegaly 
or splenomegaly. Thus, a medical consultation was requested.  
A September 1952 neuropsychiatry consultation report reveals 
that the veteran handled stress poorly and manifested a 
hyperventilation syndrome causing syncope.  The diagnosis was 
passive aggressive reaction manifested by syncope due to 
hyperventilation syndrome.

Subsequent periodic service examination findings are not 
referable to malaria, jaundice, or gastrointestinal problems.  
The veteran's weight fluctuated, he was often noted to be 
overweight and, at times, he was placed on a weight reduction 
program.  For example, he weighed 250 pounds in November 
1956, and was placed on weight reduction plans in October 
1957 and May 1959 (on the latter occasion he weighed 271 
pounds.).  He weighed 272 pounds in November 1959, 274 pounds 
in April 1962 (it was noted he was obese, was 73 pounds over 
maximum weight, and diet for weight reduction was 
recommended), 266 pounds in October 1962, and 274 pounds in 
October 1962.  He weighed 205 pounds in May 1964.  Various 
heights were recorded but, generally, the veteran was 
reported to be 5 feet 9 1/2 inches or 5 feet 10 inches tall.  
On his April 1966 retirement examination, the veteran was 
reported to be 5 feet 10 inches tall and weighed 224 pounds.  
Clinical evaluation of his gastrointestinal system was 
normal.  The service medical records are not referable to 
complaints or diagnosis of, or treatment for, colon cancer or 
chronic liver disease.  The veteran retired from active 
service in June 1966.

Post service private hospital records show that, from January 
to February 1980, the veteran was hospitalized in Hamilton 
Hospital for complaints of intermittent chest pain with a 
pressure feeling in the throat.  Laboratory data showed mild 
elevation of serum glutamic oxaloacetic transaminase (SGOT); 
however, repeat studies were unremarkable.  On examination, 
the veteran's sclerae were non-icteric.  The diagnoses were 
acute coronary insufficiency with unstable angina, 
arteriosclerotic heart disease, and exogenous obesity.

In January 1981, the veteran underwent coronary artery bypass 
surgery at the University of Pennsylvania Hospital.  He was 
noted to tolerate the operation well, despite his obesity (he 
weighed 294 pounds).

In March 1993, the veteran was hospitalized in Hamilton 
Hospital for evaluation of anemia.  It was noted that he had 
complaints of gradual weakness and tiredness.  On 
examination, his liver was noted to be 16 centimeters (cm.), 
firm, and nontender. The clinical impression (of Dr. Ul Huq) 
was severe anemia, possible gastrointestinal bleeding, and 
possible cirrhosis of the liver.  The veteran underwent 
colonoscopy and biopsy and was found to have colon cancer.  
The final diagnoses were anemia due to blood loss, 
adenocarcinoma of the descending colon, esophagitis, acute 
and chronic gastritis, diverticulosis, possible left inguinal 
hernia, arteriosclerotic heart disease, and status post 
coronary bypass surgery.

Later that month, the veteran was admitted to the University 
of Pennsylvania Hospital and underwent resection of a biopsy-
proven adenocarcinoma involving his mid-sigmoid colon.  
According to the operative report, the surgeon was Dr. Buzby.  
After the incision, palpation of the liver revealed it to be 
extremely small and shrunken, rock hard and nodular, 
consistent with a cirrhotic pattern.  However, in order to 
perform a biopsy, the incision would need to be extended 
several inches upward, and the surgeon did not think this was 
warranted.  A sigmoid colon resection was performed and the 
postoperative diagnoses were sigmoid carcinoma and cirrhosis 
of the liver.  Although the veteran initially progressed 
without complications, on the eleventh postoperative day, 
fullness in his left neck, diagnosed as parotitis, was 
discovered.  The following day, he suffered a slow upper 
gastrointestinal bleed, and a huge ulcer was seen.  He was 
resuscitated with blood and fresh frozen plasma.

Thereafter, the veteran developed signs of progressive 
abdominal sepsis, and was taken to the operating room on an 
urgent basis for exploration performed by Dr. Buzby. The 
abdomen was entered though the old incision.  A large amount 
of green bilious material was present.  The entire abdomen 
was carefully explored.  Careful exploration in the upper 
abdomen revealed no abnormalities to account for the 
perforation.  The veteran's gallbladder was hugely enlarged.  
In his lower abdomen, it was determined that the bowel was 
the cause of the leakage.  Findings were an anastomotic leak 
that was oversewn, and a distended gallbladder which was 
drained.  A diverting colostomy was performed.  In the 
following days, the veteran appeared to have stabilized.  He 
continued to be coagulopathic that was felt to be consistent 
with his liver disease.  The principal diagnosis was colon 
cancer. Secondary diagnoses included hypertension, gout, 
coronary artery disease, parotitis, and obesity.  
Complications were sepsis and multi-system organ failure.  
The veteran died in the hospital in April 1993.

As noted above, the immediate cause of the veteran's death 
was multi- system organ failure, due to or as a consequence 
of sepsis, due to or as a consequence of an anastomotic leak, 
due to or as a consequence of resection for colon cancer.  
The underlying cause of the veteran's death was noted to be 
resection for colon cancer.

According to the April 1993 autopsy report, the veteran 
underwent sigmoid resection for colon cancer.  He had an 
emergent laparotomy performed subsequently for sepsis and 
hemodynamic instability.  His bilirubin increased and his 
course deteriorated until he required intubation for thick 
bloody secretions and decreased oxygenation.  The anatomical 
diagnoses were moderately differentiated adenocarcinoma of 
the colon, micronodular cirrhosis with hepatomegaly, left 
lung broncho-pneumonia, and cardiomegaly.  The findings 
regarding the cirrhosis were noted to be hepatomegaly, marked 
jaundice, serosanguineous ascites, and splenomegaly.

In a May 1993 signed statement, Gordon P. Buzby, M.D., 
indicated that the veteran died following surgery performed 
in March 1993.  Dr. Buzby stated that the veteran had two 
major abdominal procedures and died primarily of liver 
failure.  The doctor opined that the veteran's liver failure 
was related to post-necrotic cirrhosis that was probably 
related to a previous episode of hepatitis.  He related that 
the veteran had an in-service jaundice episode that resolved 
but that the doctor believed caused sufficient liver injury 
and eventually long-standing cirrhosis.  Dr. Buzby noted 
that, at the time of his abdominal operations, the veteran 
had an extremely hard and shrunken liver.  According to this 
physician, in the postoperative period, the veteran's liver 
function deteriorated dramatically and "this attributed very 
substantially to his eventual death."

In November 1994, the appellant submitted material copied 
from several medical texts that described the signs, 
symptoms, and treatment of malaria.

In January 1995, the appellant submitted copies of letters 
written to her by the veteran during his service in 1952.  In 
the letters, the veteran related that he was hospitalized and 
treated for attacks of malaria.

During her January 1995 personal hearing at the RO, the 
appellant testified that the veteran had several attacks of 
malaria during active service.  She related that he told her 
that he had hepatitis during service but she was unable to 
find such evidence in his service medical records.  She 
stated that, following active duty, he had fevers and was 
periodically jaundiced but never sought medical treatment.  
The appellant maintained that, after surgery to remove a 
tumor in his colon, the veteran developed an infection.  She 
claimed that he was unable to fight the infection because of 
the damage to his liver.

In June 1995, the appellant submitted copies of a medical 
text that referred to diseases of the liver.  The medical 
literature describes the causes of, and treatments for, 
various types of malaria.  Other medical literature reported 
statistical findings related to malarial jaundice.

During an October 1996 personal hearing at the RO, the 
appellant again testified that the veteran told her that he 
had many malaria attacks during service.  She said that, 
after discharge, he continued to have intermittent 
recurrences of malaria attacks.  She indicated that the 
veteran was hospitalized for removal of a small polyp in his 
intestine in 1993.  The appellant stated that the veteran 
subsequently developed an infection and died from multi-organ 
failure.  She related that Dr. Buzby said that the veteran's 
liver was in terrible shape and that malaria, hepatitis, or 
jaundice may have damaged his liver.

In an August 1997 medical opinion, a VA doctor reported his 
review of the historical record, and opined that the cause of 
the veteran's death did not appear to be related to malarial 
illness in service.  The doctor indicated that the veteran's 
death was multifactorial and related to overwhelming sepsis 
and its hemodynamic, hematologic, and metabolic consequences.

During her May 2000 Board hearing, the appellant reiterated 
her prior statements regarding the veteran having malaria 
during service and subsequent recurrences. She indicated that 
multi-organ failure that was listed as the cause of his death 
included the veteran's liver dysfunction since the liver was 
a major organ.  The veteran's son testified that he witnessed 
the veteran have an episode of chills, sweats, and fever.

A June 2000 written statement from Dr. Buzby is essentially 
reflective of his May 1993 statement.  He wrote that the 
veteran died following the March 1993 surgery, that he had 
two major abdominal procedures, and that he died primarily of 
liver failure.  The doctor opined that the veteran's liver 
failure was related to post-necrotic cirrhosis that was 
probably related to a previous episode of hepatitis.  Dr. 
Buzby noted that the veteran had a history of an in-service 
jaundice episode that resolved but which, Dr. Buzby believed, 
caused sufficient liver injury and eventually long-standing 
cirrhosis.  The doctor again said that in the postoperative 
period, (following abdominal surgery), the veteran's liver 
function deteriorated dramatically and "this attributed 
substantially to his eventual death."

In February 2001, the Board requested a medical opinion from 
the VHA.  The Board's letter to the VHA addressed three 
questions: (1) did the record indicate that the veteran had 
an episode of jaundice in service; (2) did the veteran's 
history of possible malaria in service lead to cirrhosis of 
the liver first diagnosed in 1993; and (3) did the veteran's 
cirrhosis of the liver contribute substantially or materially 
to his death?

In a March 2001 response to the Board's questions, the acting 
Chief of Staff of the VA Nebraska/Western Iowa Health Care 
System submitted medical opinions from a VA staff 
gastroenterologist and liver transplant physician.

In his March 2001 opinion, the VA staff gastroenterologist 
said that there was no documented evidence that the veteran 
had an episode of jaundice in the service, but the history of 
malaria, or dengue fever for that matter, was a moot point in 
this discussion. (see discussion below).  At physical 
examinations performed in January 1951, November 1952, 
October 1962, and January 1964 the veteran answered the 
question, "Have you ever had an episode of jaundice" in the 
negative.  In the record of these physical examinations, 
there was no mention of a past history of malaria or any 
other infectious illness.  Further, an episode of jaundice or 
scleral icterus (yellow eyes) related to malaria was 
typically secondary to hemolysis (breakdown of red blood 
cells) and not liver disease.

This medical specialist also said that malaria was not 
associated with chronic hepatitis and the development of 
cirrhosis of the liver.  Therefore, the history of possible 
malaria in this veteran would not result in the diagnosis of 
cirrhotic liver disease in 1993.

The VA gastroenterologist said that the statements of the 
veteran's surgeon, Gordon P. Buzby, the results of the 
autopsy, and the discharge summary, all point to 
complications of cirrhosis and a substantial contribution to 
the patient's death. However, without a complete medical 
record of that hospitalization, the actual involvement of 
liver failure in complicating the post-operative course is 
difficult to discern.  Thus, the VA staff gastroenterologist 
said that his review of the medical record led him to believe 
that the role of cirrhosis in the veteran's death was 
significant.

The VA staff gastroenterologist offered additional comments 
as to the relationship of the veteran's service and his 
death.  He stated:

I am concerned that the Review Board 
and the patient's family have become 
inappropriately focused on the 
possible relationship of malaria to 
cirrhosis.  It is my opinion that 
Dr. Buzby was correct to assume that 
the patient's cirrhosis was the 
result of long-standing liver 
injury, but it was incorrect to 
suggest to the patient's wife that 
malaria could be the responsible 
cause.  The suggestion that his 
liver disease probably existed 
during some portion of his 20 plus 
years of service, however, is 
correct.

First of all, the lack of a 
documented episode of jaundice in 
service would be typical of veteran 
patients who develop chronic liver 
disease while in the service, 
regardless of the cause.  For 
example, patients that develop 
chronic hepatitis B or chronic 
hepatitis C rarely have a documented 
medical history of an initial 
episode of jaundice.  Most patients 
who develop cirrhosis as a result of 
a remote infection will be 
asymptomatic or mildly symptomatic 
until cirrhosis and its 
complications develop.  Relying on a 
history of jaundice to establish a 
link from a past illness to the 
present presence of cirrhosis is not 
appropriate.

Secondly, it is probable that 
although the patient's malaria did 
not result in his cirrhosis, . . . 
another cause of liver injury, 
suffered in the service, was 
indirectly or directly responsible 
for the development of his cirrhosis 
of the liver.  It is very possible 
for a patient to develop liver 
disease without having an infectious 
hepatitis.

There is no evidence that this 
patient [had] hepatitis C, an 
affliction affecting 8-10% of the 
entire veteran population.  
Although, I can find no evidence of 
blood transfusions for his coronary 
artery bypass graft in 1981, [it] 
would be unlikely that hepatitis C 
from transfusions would have caused 
complications of cirrhosis within 12 
years.  A review of the record to 
check for laboratory testing for 
hepatitis C may be appropriate.

Patients that develop cirrhosis will 
usually have a slowly progressive 
liver injury with progression to 
cirrhosis occurring over twenty to 
forty years.  During this patient's 
physical examination in 1943, he was 
nineteen years of age and listed as 
being 67" tall and weighing 217 lbs.  
The patient's weight documented in 
the physical examinations over a 
twenty-year period show that his 
weight increased from 245 lbs. at 
age 27 to 305 lbs. at age 40.  In 
fact, the presence of morbid obesity 
was almost certainly responsible for 
the finding of glucose in his urine 
(diabetes) in 1951.  His 
hyperglycemia and massive girth 
would have been associated with a 
significant risk for the development 
of fatty liver or non- alcoholic 
steatohepatitis (NASH).

Fatty accumulation in the liver is 
common and occurs in apparently 
normal individuals as well as in 
those who are obese or diabetic.  
The recognition of NASH is 
difficult.  The presentation of 
obesity, diabetes, hepatomegaly and 
mild abnormality of liver enzymes 
maybe subtle and missed by medical 
examiners.  Indeed, medical 
recognition of the potential serious 
complications of NASH has occurred 
only since the 1980's.  The 
understanding of the potential 
natural history of NASH to include 
cirrhosis in a small but significant 
percentage of individuals has been 
more recent.  Therapy of obesity 
with diet and correction of 
hyperglycemia is important, but 
there is no guarantee that weight 
loss and therapy of diabetes will 
prevent cirrhosis.

Without a history of chronic 
hepatitis C, a lack of history of 
alcohol use or abuse, a lack of 
history of intravenous drug use, and 
no family history of liver disease, 
I think that most likely the 
patient's obesity and resulting NASH 
are responsible for the development 
of cryptogenic cirrhosis of the 
liver.  Thus, the obesity that 
accompanied his entire service and 
was documented at every examination 
is the most probable cause of his 
cirrhotic liver disease.

In conclusion, if the Board feels 
(and I believe it must) that 
cirrhosis contributed to the 
patient's death, then with my 
opinion that the chronic liver 
injury (from NASH) existed during 
service, a benefit claim may be 
justified.

Later in March 2001, the other VA staff physician responded 
to the Board's questions.  He said that it was indicated that 
the claimant had an episode of jaundice in the service which 
was attributed to malaria and had recurrent bouts by history 
of chills thought to be malaria after returning from 
overseas.  No records were available for the doctor to 
confirm that he was jaundiced in the service.

This medical specialist also said that there was no evidence 
that malaria contracted during the service would lead to 
cirrhosis of the liver.  The veteran's cirrhosis was first 
diagnosed in 1993.  It was clear that malaria can lead to 
jaundice, particularly when there was a substantial hemolytic 
component.  However, that did not lead to structural damage 
resembling cirrhosis.

According to the VA physician, from reviewing the records 
available, that relate to the veteran's hospitalization at 
the University of Pennsylvania, the doctor would agree that 
the veteran's cirrhosis of the liver did contribute to his 
death following surgery for carcinoma of the colon.  This 
medical specialist did not believe the cause of veteran's 
death was related to the malarial illness that he had in the 
service.

The VHA opinion was provided to the veteran's representative, 
who responded with additional written argument in April 2001.

After the October 2003 remand, VA received new medical 
opinion evidence to the effect that an in-service weight gain 
caused or contributed substantially or materially to cause 
the veteran's death.  See February 2004 letter from Irfan-UI 
Huq, M.D., an internist and gastroenterologist.  Similarly, 
VA received medical opinion evidence to the effect that the 
veteran showed the early signs and symptoms of diabetes 
mellitus while in military service, that service connection 
for diabetes mellitus should have been granted during his 
lifetime, and that diabetes mellitus caused or contributed 
substantially or materially to cause his death.  See March 
2004 letter from Craig N. Bash, M.D., a neuro-radiologist.  
In light of this new evidence and the fact that it had yet to 
be considered by a VA examiner, in October 2005, the Board 
remanded the appellant's case to obtain a VA medical opinion 
based on the consideration of these opinions.

In a February 2006 signed statement, Rufino Montenegro, M.D., 
an internist and cardiovascular specialist, recalled treating 
the veteran from the early 1980's to the early 1990's.  He 
recalled specifically that the veteran weighed about 300 
pounds.  He noted that the veteran claimed to have been 
overweight inservice.  Dr. Montenegro stated that the veteran 
had coronary artery bypass surgery but, even with dietary 
restriction, remained overweight.  The veteran in the 1990s 
was noted to have been diagnosed with colon cancer, and 
underwent surgery.  The surgery was described as difficult 
because of the veteran's obesity.  Dr. Montenegro opined that 
the veteran had been obese, and that he developed coronary 
artery disease, hypertension and diabetes mellitus.

In May and October 2006, the veteran's claims files were 
reviewed by a panel of three VA physicians, to obtain a VA 
medical opinion that considered the aforementioned letters by 
Drs. Ul Huq and Bash.  The panel provided a consensus opinion 
on each occasion.  The panel concluded that it was unlikely 
any inservice weight gain caused or contributed substantially 
[or materially] to cause the veteran's death.  The panel 
reported that it could not state that the veteran's inservice 
weight gain of seven pounds (from an initial 1943 physical 
examination weight of 217 pounds to a 1966 discharge physical 
examination weight of 224 pounds) contributed to his demise.  
It based this conclusion on the fact that there was no 
evidence of early liver disease in the claims file.  The 
panel underscored the fact that in its view the veteran did 
not have massive obesity at the time of discharge.

Additionally, this panel concluded that diabetes mellitus was 
likely not incurred during military service, to include due 
to any in-service weight gain, and was likely not compensably 
disabling within the first year following the veteran's June 
1966 separation from active duty.  The panel underscored this 
conclusion by pointing to the fact that even at the time of 
the veteran's bypass surgery in 1980, almost 25 years after 
separation from service, his sugar was not elevated to any 
significance, and a diagnosis of diabetes mellitus was not 
made.  Moreover, the panel concluded that diabetes mellitus 
likely did not cause or contribute substantially or 
materially to cause the veteran's death.  In providing 
answers to the above questions, the three VA physicians 
commented on both the February 2004 opinion provided by Dr. 
Ul Huq and the March 2004 opinion provided by Dr. Bash.

As to Dr. Ul Huq's opinion regarding inservice weight gain, 
the VA panel concluded that the records specifically 
demonstrated that the veteran did not gain any significant 
weight in service.  To have the veteran's death attributed to 
a seven-pound weight gain while in service and broaden that 
to cover the remainder of his lifespan to cover complications 
of obesity was, the panel wrote, simply beyond the scope of 
its report.  A seven-pound weight gain in service, the panel 
concluded, is totally non-predictive of developing the 
complications of obesity, which include in this veteran's 
instance steatohepatitis leading to cirrhosis . Furthermore, 
the VA physician- panel reiterated, there was no evidence of 
diabetes mellitus in service. Inservice glucosuria, the panel 
wrote, does not make a diagnosis of diabetes mellitus.  
Likewise, the presence of urobilinogen in the urine does not 
necessarily indicate hepatic damage.

In a March 2007 letter Dr. Bash said that, based on the 
finding of glycosuria during service, it was his opinion that 
the veteran most likely (greater than 50 percent chance) had 
diabetes during military service.  In support of his opinion, 
Dr. Bash pointed to medical texts, quoting from, but not 
citing to, Cecil's Textbook of Medicine, 2004.  Dr. Bash 
further opined that the finding of increased urobilinogen was 
indicative of liver disease during the veteran's military 
service, and that both conditions contributed significantly 
to the veteran's demise by way of liver damage/glucose 
intolerance and sepsis.

In his April 2007 written statement, Dr. Butler opined that, 
based on the evidence, the diseases of diabetes and NASH 
were, as likely as not, acquired by the veteran in the Army.  
Dr. Butler said that the veteran died as a result of liver 
failure secondary to NASH that led to an anostomotic leak, 
sepsis, and multi-organ failure, and that diabetes 
contributed to the sepsis by immunosupression.  In a later-
dated April 2007 written statement, Dr. Bash said he 
concurred with Dr. Butler's opinion.  

Pursuant to the Board's December 2007 remand, in July 2008, 
the same three-physician VA panel again reviewed the record 
including the veteran's death certificate and the March and 
April 2007 opinions from Drs. Bash and Butler.  In its July 
2008 opinion, the VA panel concluded that it was not at least 
as likely as not that any inservice weight gain caused or 
contributed substantially or materially to the cause of the 
veteran's death.  The panel noted that the veteran died after 
an operation for colon cancer with an anastomotic leak 
associated with bronchopneumonia and other complications.  
The panel opined that "[t]he weight gain had nothing to do 
with the [v]eteran's cancer or complications of surgery."  

The panel reiterated that there was absolutely no diagnosis 
of diabetes mellitus made in service.  The VA panel noted 
that the veteran did have glucosuria but concluded that such 
a finding did not make a diagnosis of diabetes mellitus and 
there were no lab data to substantiate the diagnosis of 
diabetes.  The panel found that "after going through records 
following bypass surgery and other complications, diabetes 
mellitus as a disease that the [v]eteran suffered from was 
never mentioned."  It was further opined that the veteran 
could not "be considered to have had diabetes mellitus in 
service in the absence of clear cut lab data to demonstrate 
same."  

The VA physician panel also concluded that diabetes mellitus 
was not found to be compensably disabling within the first 
year after the veteran's June 1966 separation from active 
service, upon review of the medical record.  The panel said 
there was no clear cut diagnosis of diabetes mellitus made in 
any portion of the chart, let alone during his last 
hospitalization when he succumbed to complications of 
surgery.

The VA physician panel considered whether it was at least as 
likely as not that nonalcoholic steatohepatitis was incurred 
during military service, to include as due to any inservice 
weight gain.  The panel reviewed Drs. Ul Huq's and Bash's 
opinions and considered "them to be speculative at best".  
The panel said that no serologic markers were noted in the 
chart for hepatitis B or C as unlikely as that may be to 
cause the veteran's hepatitis.  The panel noted that while 
the veteran had many opportunities to be seen by physicians 
for evaluation of liver disease, none was noted until, 
apparently, his demise when a rock hard cirrhotic liver was 
noted at the time of surgery.  

In a September 2008 opinion the VA panel concluded that Dr. 
Butler's opinion was also speculative.  The panel again 
stated that glucosuria did not make a diagnosis of diabetes 
mellitus and that many people had lower thresholds of 
spilling glucose in the urine.  The VA panel noted that serum 
testing was obviously the more accurate measure of diabetes 
mellitus but there was no evidence of this in the chart.  
According to the VA panel, Dr. Butler "hangs liver disease 
on the basis of urobilinogen" but "[t]his is a common 
finding not necessarily indicative of any liver disease".  
The panel noted that the veteran had "decades to be observed 
by physicians".  With  his state of liver disease, "it is 
more than likely that his liver functions would at some point 
be elevated and investigated by physicians", although, 
"apparently this was not done".  Thus, the VA panel found 
"highly speculative at best, Dr. Butler's opinions [that] 
are not grounded in the reality of the patient's situation" 
and the opinions from July 2008 were unchanged.

III.	Legal Analysis

The appellant claims service connection for the cause of the 
veteran's death.  Service connection may be granted for a 
disability due to a disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection will be rebuttably 
presumed for certain chronic diseases, including cirrhosis of 
the liver and malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in April 1993, almost 27 years post service.  
At the time of his death he was not service connected for any 
disorder.  The appellant contends that the veteran suffered 
from malaria in service that caused liver damage that caused 
the conditions from which he died.  Alternatively, she argues 
that the veteran experienced a weight gain in service that 
caused or contributed to the development of diabetes mellitus 
in service that caused the conditions from which he died.

The veteran's 1993 death certificate and terminal records 
show that the underlying cause of his death was colon cancer 
and complications of resection for the cancer. The cancer was 
first detected in 1993, and an anastomotic leak from surgery 
led to sepsis and multi-system organ failure.  Colon cancer 
was not shown in service or for years later, and there is no 
medical evidence linking it to any incident of service. The 
primary cause of death, colon cancer, was non-service-
connected.

The appellant contends that the veteran had cirrhosis of the 
liver, that was a contributory cause of death, and that the 
liver disease began in service as the result of malaria, 
hepatitis, and/or jaundice in service.  Cirrhosis was not 
shown as a cause or contributing cause of death on the death 
certificate.  Nevertheless, Dr. Buzby opined that the veteran 
died primarily of liver failure that was related to post- 
necrotic cirrhosis.  He stated that in the postoperative 
period following surgery for colon cancer in 1993, the 
veteran's liver function deteriorated dramatically and such 
contributed substantially to his death. 

In March 2001, VHA medical opinions from a gastroenterologist 
and a liver transplant specialist are to the effect that 
cirrhosis contributed to the veteran's death.  The medical 
evidence shows that cirrhosis was a contributory cause of 
death.

Nevertheless, the objective and probative medical evidence of 
record does not show that cirrhosis was of service onset.  
The appellant's own statements are not cognizable evidence, 
since she is a layman and lacks competence to give a medical 
opinion on such matters.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, the medical literature she submitted 
during the course of this claim, that describes diseases of 
the liver and malaria, are not persuasive as they are too 
general in nature and contain no specific findings relating 
the veteran's in-service malaria to his death.   As a lay 
person, relying on a generic medical treatise, the appellant 
is not qualified to render a medical opinion as to the 
etiology of the cause of the veteran's death.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The appellant argues that the medical literature she 
submitted confirms that the veteran's cirrhosis was caused by 
in-service malaria, and that this evidence is sufficient to 
establish a nexus between in-service malaria and cirrhosis as 
a contributory cause of death, citing to Hensley v. West, 212 
F.3d 1255, 1264-65 (Fed. Cir. 2000).  However, the discussion 
in Hensley concerned whether the treatise evidence was 
sufficient to provide a nexus to well-ground the claim.  As 
noted in the Hensley decision, the threshold required for a 
well-grounded claim was very low, demanding only 
plausibility.  (The concept of a well-grounded claim was 
eliminated by the Veterans Claims Assistance Act of 2000.)

Although treatise evidence is competent, it must be 
considered in conjunction with the other evidence of record.  
None of the medical evidence of record, that pertains 
specifically to the veteran, including hospital reports, Dr. 
Buzby's letters, or the VA medical opinions, concludes that 
malaria caused the cirrhosis of the liver present at the 
veteran's death.  Indeed, the VA medical opinions all 
included conclusions that the cirrhosis was not related to 
malaria.  This evidence is substantially more probative than 
medical texts that are of a general nature.

In further support of her claim, the appellant points to 
opinions of Drs. Buzby, Bash, and Butler.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA three-physician panel who also reviewed 
the veteran's medical records.  These medical specialists had 
the opportunity to completely review the veteran's entire 
medical history and all the medical records.  These examiners 
explained the veteran's initial symptoms, presented a 
complete medical opinion, and concluded that his weight gain 
in service was not related to his post service development of 
colon cancer.  The panel further found that the veteran 
cannot be considered to have had diabetes in service in the 
absence of clear cut lab data; and glucosuria does not make a 
diagnosis of diabetes mellitus. 

Dr. Buzby, in his 1993 and 2000 written statements, opined 
that the veteran died primarily of liver failure that was 
related to post-necrotic cirrhosis.  He opined that such was 
related to an in-service episode of jaundice that resolved 
but caused liver injury and eventually cirrhosis.  Dr. Buzby 
said that in the postoperative period following surgery for 
colon cancer in 1993, the veteran's liver function 
deteriorated dramatically and such contributed substantially 
to his death.

The veteran's service medical records, however, fail to show 
complaints or diagnosis of, or treatment for, jaundice, and 
his letters do not refer to jaundice.  His service retirement 
examination in 1966 did not show a history or findings of 
jaundice or chronic liver disease including cirrhosis.  In 
fact, the earliest contemporaneous indication of any liver 
abnormality whatsoever was in a transiently elevated SGOT 
shown during a hospitalization in 1980, nearly 14 years after 
his discharge, and many years after service.  Further, 
cirrhosis of the liver was not shown until shortly before the 
veteran's death in 1993, nearly 27 years after his retirement 
from service.  

Dr. Buzby was the surgeon during the veteran's terminal 
hospitalization, and not his attending or treating physician 
and, more significantly, the objective medical evidence does 
not indicate that he reviewed the veteran's historical 
records during and since service. The Board is not bound to 
accept medical opinions based on inaccurate history. Swann v. 
Brown, 5 Vet. App. 231, 233 (1993).  In this case, the only 
evidence that the veteran had jaundice in service is the 
appellant's recollection, many years after service that is 
outweighed by the absence of any contemporaneous account of 
jaundice prior to the veteran's death.

Another theory was proffered by the VA gastroenterologist who 
supplied a medical opinion in March 2001 that malaria was not 
associated with chronic hepatitis or cirrhosis.  This doctor 
opined, however, that the veteran's liver disease was 
probably present during some portion of his 20 plus years of 
service.  The physician noted that many people who have liver 
disease do not have jaundice.  He felt that the hyperglycemia 
shown in 1951 and the veteran's obesity shown throughout 
service indicated he had NASH.  NASH, in turn, is associated 
in a "small but significant" percentage of individuals who 
develop cirrhosis.  The medical specialist pointed to the 
absence of any history of other causative factors, which he 
noted to be chronic hepatitis C, alcohol or drug use, or 
family history; the veteran's obesity; and the slowly 
progressive nature of cirrhosis.  He therefore felt that the 
veteran's obesity that was present throughout service was the 
most probable cause of his cirrhotic liver disease, and that 
the liver injury (NASH) which caused the cirrhosis was 
present in service.

The veteran, however, was never diagnosed with NASH.  
Although he was overweight in service, the hyperglycemia 
shown in 1951 was not shown to have been a chronic condition.  
The doctor stated that NASH was associated with a "small but 
significant" percentage of individuals who develop cirrhosis, 
which has only been recognized in recent years.  The doctor 
did not state how this association has been shown-whether it 
is simply statistical, or whether there is some other 
medically sound basis for such a connection.  Because the 
veteran has not been shown to have had NASH, it is not 
necessary to further clarify this assertion.  The presence of 
a risk factor-obesity-is not sufficient, by itself, to create 
a reasonable doubt as to the presence of a fatty liver 
condition.  Moreover, the veteran's death did not occur until 
27 years after his discharge from service.  Even if NASH was 
present there is not a sufficient basis to conclude that it 
began in service, as opposed to after service, when the 
veteran was also obese.

Therefore, the doctor's opinion is insufficient to place the 
evidence in equipoise, as to the existence of NASH, whether 
it was incurred in service, or whether it was causally 
related to the cirrhosis present at death.  In this regard, 
although, as this doctor stated, many people with liver 
disease do not show observable signs such as jaundice, even 
more people without liver disease do not exhibit jaundice.

It has also been argued that the veteran's period of active 
duty aggravated his pre-existing obesity, with weights of 271 
pounds and 274 pounds noted during his active service, and 
that this unhealthy condition was allowed to persist without 
any attempts or plans to reduce his weight.  However, the 
veteran's exogenous obesity may not be service-connected, in 
part because it is not a chronic disability due to a disease 
or injury in service.  

Even if obesity might, otherwise, be considered for service 
connection, it would not be service-connected in the present 
case as it pre-existed service and was not aggravated by 
service.  In this regard, the service records show that the 
veteran weighed 217 pounds at induction and, although his 
weight was as high as 274 pounds in 1962, he weighed 205 
pounds in May 1964 and, at his retirement examination, he 
weighed 224 pounds, only seven pounds more than when he 
entered service 23 years earlier.  Moreover, the veteran was 
placed on weight control programs several times during 
service.  As the veteran's obesity may not be service-
connected, liver disease many years after service may not be 
considered under a theory that it is secondary to obesity 
(see 38 C.F.R. § 3.310 (2008)).

The appellant also relies on the opinions of Dr. Ul Huq, to 
the effect that an inservice weight gain caused or 
contributed substantially or materially to cause the 
veteran's death; of Dr. Bash, to the effect that the veteran 
showed the early signs and symptoms of diabetes mellitus 
while in military service, that service connection for 
diabetes mellitus should have been granted during his 
lifetime, and that diabetes mellitus caused or contributed 
substantially or materially to cause his death; and Dr. 
Butler, to the effect that the diseases of NASH and diabetes 
were as likely as not present during the veteran's active 
service, that he died of liver failure due to NASH, that NASH 
led to an anastomotic leak, sepsis and multi-organ failure, 
and that diabetes contributed to the sepsis by 
immunosuppression.

The Board finds that the evidence provided by VA's three- 
physician panel in May and October 2006, and in July and 
September 2008, is of greater probative value and weight than 
that supplied by Drs. Ul Huq, Bash, and Butler.  The panel of 
three VA physicians came to its conclusions after reviewing 
all the veteran's medical records.  The Board acknowledges 
that Drs. Ul Huq, Bash, and Butler, likewise, reviewed the 
claims file.  But because the panel's opinions were based on 
the entire record and not just selected evidence, the 
consensus opinion of the three-physician panel is more 
persuasive than the opinions rendered by Drs. Ul Huq , 
Butler, and Bash.  In this latter respect, Drs. Ul Huq , 
Butler, and Bash failed to consider certain evidence, noted 
by the panel, that does not support their theories.  Dr. Ul 
Huq failed to address how a net seven-pound weight gain was 
predictive of developing the complications of obesity, 
including steatohepatitis leading to cirrhosis.  Furthermore, 
Dr. Bash failed to explain why in-service glucosuria makes 
for the diagnosis of diabetes mellitus, or why the presence 
of urobilinogen in the urine indicates hepatic damage.  
Finally, Dr. Butler failed to explain the absence of 
laboratory data or clinical findings reflective of liver 
disease in the years after the veteran's retirement from 
active service.

Dr. Bash's apparent reliance on a statement in an academic 
article, "Hepatic steatosis in obese patients and prognostic 
significance", by D. Festi, A. Colecchia, T. Sacco, M. 
Bondi, E. Roda, and G. Marchesini (Obes. Rev., February 2004, 
5(1): 27-42), likewise cannot confirm hepatic damage in 
service.  Dr. Bash quotes from a quote that seems to be 
within the aforementioned text: "Increased urine urobilinogen 
may (emphasis added) occur due to increased breakdown of (red 
blood cells) (malaria) or due to severe liver cell damage 
(hepatitis)"  (D. Festi, et al., quoting Ravel at 312).  

The key word here is "may."  The word is merely suggestive, 
and it is insufficient to establish nexus.  See Bostain v. 
West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not," and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak at 
611 ("may or may not" language by physician is too 
speculative).  His later reliance on a quote from Cecil's 
Textbook of Medicine does not render his opinion any more 
probative in the absence of any laboratory data to support 
his opinion.

Moreover, Dr. Butler appears to argue that the increased 
urobilinogen found in service was indicative of the veteran's 
liver disease but fails to explain the absence of any 
clinical findings of elevated liver function at any time in 
the decades after service.  In September 2008 the VA 
physician panel found Dr. Butler's opinion to be simply "not 
grounded in the reality of the patient's situation".  

Thus, the opinions of Drs. Bash, Butler, and Ul Huq are 
accorded less weight than those of the 2006 and 2008 VA 
three-physician panel.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.

The Board does not disregard the opinions rendered by Drs. 
Bash, a neuro-radiologist, Ul Huq, a gastroenterologist, and 
Butler, a cardiovascular specialist. With due consideration 
to Drs. Bash, Ul Huq, and Butler, the Board is constrained to 
accord more weight to the conclusions proffered in 2006 and 
2008 by the VA three-physician panel who reviewed the 
veteran's complete medical and opined that his in-service 
weight gain was unrelated to his cancer or surgical 
complications; that the veteran cannot be considered to have 
had diabetes mellitus in service absent clear cut laboratory 
data to demonstrate the disorder nor was it shown within one 
year after his discharge from service; and glucosuria does 
not make a diagnosis of diabetes mellitus.  Thus, Drs. Bash, 
Ul Huq, and Butler's 2007 opinions are accorded less weight 
than that of the 2008VA physician panel.

The Court has held that greater weight may be placed on one 
physician's opinion over another's, depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board can only conclude that the evidence is not so 
evenly balanced that there is doubt as to any material issue 
on that question.  As such, the opinions of Drs. Ul Huq, 
Bash, and Butler, are insufficient to establish service 
connection for the cause of the veteran's death.

Finally, the Board notes that the current record is devoid of 
any medical evidence showing complaints, diagnoses, or 
treatment for obesity for the first fourteen years following 
the veteran's June 1966 separation from military service (see 
January 1980 treatment records from Hampton Hospital), or a 
diagnosis of diabetes mellitus until eleven years after his 
death by Dr. Bash in March 2004.  

In sum, the Board is of the opinion that the weight of the 
credible evidence demonstrates that the primary cause of the 
veteran's death, from colon cancer, began many years after 
service and was not caused by any incident of service.  The 
reported contributory cause of death, from cirrhosis, was 
first shown many years after service and was not caused by 
any incident of service including malaria.  The primary and 
contributory causes of death are non-service-connected, and 
the requirements for service connection for the cause of the 
veteran's death have not been met. 

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding a causal relationship 
between the veteran's death and his active military service.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski.

Therefore, the preponderance of the most probative competent 
medical evidence is against a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 
(1996). Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




]
Department of Veterans Affairs


